Case: 5:19-cv-00013-DCR Doc #: 34 Filed: 09/25/19 Page: 1 of 3 - Page ID#: 4175




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

 TAMMY ALIFF,

                          Plaintiff,
                                                              CASE NO. 5:19-cv-00013-DCR
           v.

 THE PRUDENTIAL INSURANCE
 COMPANY OF AMERICA,

                          Defendant.


                     JOINT NOTICE OF SETTLEMENT AND REQUEST
                        FOR STAY OF ALL PENDING DEADLINES

          Plaintiff, Tammy Aliff (“Plaintiff”), and Defendant, The Prudential Insurance Company

of America (“Prudential”) (collectively “the Parties”), by and through the undersigned counsel,

submit this joint notice of settlement and request for a stay of all pending deadlines, and state the

following:

          1.     On September 24, 2019, the parties reached a settlement in principle.

          2.     As a result of reaching this settlement in principle, the parties request 45 days to

finalize the form and content of the final settlement agreement. At or before the end of that 45

day time period, the parties intend to file with the Court formal documentation terminating this

action.

          3.     The parties further request that all deadlines in this action be stayed pending the

filing of the Joint Stipulation of Dismissal.

          WHEREFORE, the parties jointly submit this notice of pending settlement and request

this Court to enter an order to stay all deadlines and hearings until November 8, 2019.
Case: 5:19-cv-00013-DCR Doc #: 34 Filed: 09/25/19 Page: 2 of 3 - Page ID#: 4176




Dated: September 25, 2019           Respectfully submitted,

                                    THE PRUDENTIAL INSURANCE COMPANY
                                    OF AMERICA

                                    By /s/ Julie M. Kamps
                                       One of its Attorneys

                                          Ian H, Morrison (pro hac vice)
                                          imorrison@seyfarth.com
                                          Julie M. Kamps (pro hac vice)
                                          jkamps@seyfarth.com
                                          SEYFARTH SHAW LLP
                                          233 S. Wacker Dr., Ste 8000
                                          Chicago, IL 60606
                                          Telephone: (312) 460-5000
                                          Facsimile: (312) 460-7000

                                          Buddy J. VanCleave
                                          buddy.vancleave@qpwblaw.com
                                          Donald L. Miller, II
                                          dmiller@qpwblaw.com
                                          QUINTAIROS, PRIETO, WOOD & BOYER,
                                          P.A.
                                          9300 Shelbyville Road, Suite 400
                                          Louisville, KY 40222
                                          Telephone: (502) 423-6390
                                          Facsimile: (502) 423-6391

                                    and

                                          /s/ Elizabeth A. Thornsbury (w/permission)
                                          Elizabeth A. Thornsbury
                                          elizabeth@austinmehr.com
                                          Mehr, Fairbanks & Peterson
                                          Trial Lawyers, PLLC
                                          201 West Short Street, Suite 800
                                          Lexington, KY 40507
                                          Phone: 859-225-3731
                                           Fax: 859-225-3830
                                           Attorneys for Plaintiff




                                       2
Case: 5:19-cv-00013-DCR Doc #: 34 Filed: 09/25/19 Page: 3 of 3 - Page ID#: 4177




                                CERTIFICATE OF SERVICE

       I do hereby certify that on September 25, 2019, I electronically filed the foregoing using

the Court’s CM/ECF method, which will send notification of such filing to the following:

              Elizabeth A. Thornsbury
              elizabeth@austinmehr.com
              Philip G. Fairbanks
              pgf@austinmehr.com
              Mehr, Fairbanks & Peterson Trial Lawyers, PLLC
              201 West Short Street, Suite 800
              Lexington, KY 40507

              Attorneys for Plaintiff

                                             By: /s/ Julie M. Kamps
                                             Attorney for Defendant




                                                3
